 



GEOSPATIAL CORPORATION 10-Q [gsph-10q_033116.htm]

Exhibit 10.1

CONVERSION AGREEMENT

This Conversion Agreement (“Agreement”) is made and entered into as of April 22,
2016, 2016, by and between Geospatial Corporation, a Nevada corporation (the
“Company”), and Matthew F. Bensen (“Bensen”), a resident of the Commonwealth of
Virginia.

RECITALS

WHEREAS, Bensen made a loan to the Company in the amount of $50,000 pursuant to
an Unsecured Convertible Promissory Note dated March 14, 2015 (the “March 2015
Note”), which loan together with accrued and unpaid interest thereon, aggregate
$55,638.89 as of April 22, 2016 (the “Effective Date”); and

WHEREAS, Bensen made a loan to the Company in the amount of $50,000 pursuant to
an Unsecured Convertible Promissory Note dated June 17, 2015 (the “June 2015
Note”), which loan together with accrued and unpaid interest thereon, aggregate
$54,319.44 as of the Effective Date; and

WHEREAS, Bensen made a loan to the Company in the amount of $65,000 pursuant to
an Unsecured Convertible Promissory Note dated July 27, 2015 (the “July 2015
Note”), which loan together with accrued and unpaid interest thereon, aggregate
$69,856.94 as of the Effective Date; and

WHEREAS, principal and accrued interest on the March 2015 Note, the June 2015
Note, and the July 2015 Note aggregated $179,815.27 (the “Loan Amount”) as of
the Effective Date; and

WHEREAS, in conjunction with the issuance of the March 2015 Note, the June 2015
Note, and the July 2015 Note, the Company issued Bensen warrants to purchase
shares of the Company’s common stock (the “Bensen Warrants”). As of the
Effective Date, the Bensen Warrants included warrants to purchase 725,250 shares
of the Company’s common stock, at exercise prices ranging from $0.20 to $0.25
per share.

WHEREAS, the Company and Bensen desire that (i) Bensen exchange the Loan Amount
for shares of Series C Convertible Preferred Stock, par value $.001 per share,
of the Company (“Series C Stock”); and (ii) the Company adjust the exercise
price of the Bensen Warrants to $0.01 per share of common stock.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Company, GMS and Bensen hereby agree as
follows with the intent to be legally bound:

 

 

 

 

AGREEMENT

1.

CONVERSION AND RELEASE.

1.1

Conversion into Series C Stock. Upon the terms and subject to the conditions of
this Agreement, Bensen hereby surrenders and releases to the Company his right
to receive payment of the Loan Amount, and in exchange therefor, the Company
hereby issues and delivers to Bensen 899,076 shares of Series C Stock (the
“Shares”).

1.2

Adjustment of Bensen Warrants Exercise Price. Upon the terms and subject to the
conditions of this Agreement, the Company hereby adjusts the exercise price of
the Bensen Warrants to $0.01 per share of common stock.

1.3

Release. Bensen hereby accepts the Shares and the adjustment of the Bensen
Warrants exercise price in full payment and satisfaction of the Loan Amount, the
March 2015 Note, the June 2015 Note, and the July 2015 Note, and releases and
discharges the Company and all of its employees, agents, successors, assigns,
affiliates, directors and officers from and against any and all other
obligations or liabilities relating to the Loan Amount, the March 2015 Note, the
June 2015 Note, and the July 2015 Note. Notwithstanding anything in this
Agreement to the contrary, nothing contained herein is intended to, and this
Agreement shall not operate to, release any claims Bensen may have to enforce
any rights conferred under this Agreement.

2.

Representations and Warranties of the Company. The Company represents to Bensen,
as of the date hereof, as follows:

(a)

Organization and Standing. The Company is a corporation duly organized and
validly existing in good standing under the laws of its jurisdiction of
organization, with all requisite corporate power and authority to own and
operate its properties and assets and to execute and deliver this Agreement. The
Company and each of its subsidiaries is duly qualified and is authorized to do
business and is in good standing as a foreign corporation in all jurisdictions
in which the nature of its activities and of its properties (both owned and
leased) makes such qualification necessary, except for those jurisdictions in
which failure to do so would not have a material adverse effect on such
corporation or its business. All of the issued shares of capital stock or other
ownership interests of each subsidiary of the Company have been duly and validly
authorized and issued, are fully paid and non-assessable and are owned directly
by the Company and are free and clear of all liens, encumbrances, equities or
claims, other than security interests in all of the Company’s assets held by
David Truitt.

(b)

Authorization; Binding Obligation. All corporate action on the part of the
Company necessary for the authorization, execution and delivery of this
Agreement, the issuance and sale of the Shares and the performance of all
obligations of the Company hereunder has been taken. This Agreement constitutes
the valid and binding obligation of the Company, enforceable against the Company
in accordance with its terms, except as limited by (i) applicable bankruptcy,
insolvency, reorganization, moratorium or other laws of general application
affecting enforcement of creditors’ rights, and (ii) general principles of
equity that restrict the availability of equitable remedies. 

2 

 

 

(c)

Capitalization. Immediately prior to giving effect to the transactions
contemplated by this Agreement, the authorized capital stock of the Company
consists of (i) 350,000,000 shares of Common Stock, of which 143,336,073 shares
are issued and outstanding, and (ii) 25,000,000 shares of preferred stock, par
value $.001 per share, 5,000,000 shares of which are designated as “Series B
Convertible Preferred Stock”, none of which are issued and outstanding and
10,000,000 of which are designated as “Series C Convertible Preferred Stock”,
1,250,000 of which are issued and outstanding. The designations, powers,
preferences, rights, qualifications, limitations and restrictions in respect of
the Series C Stock are as set forth in the Certificate of Designations, Powers,
Preferences and Rights of the Series C Convertible Preferred Stock attached
hereto as Exhibit B (the “Certificate of Designations”), and all such
designations, powers, preferences, rights, qualifications, limitations and
restrictions are valid, binding and enforceable in accordance with all
applicable laws. As of the date hereof 9,050,000 shares of Common Stock are
reserved for issuance upon exercise of stock options granted under the Company’s
2007 Stock Option Plan and 25,000,000 shares of Common Stock are reserved for
issuance upon exercise of stock options and other stock awards to be granted
under the Company’s 2013 Equity Incentive Plan 18,358,500 of which have been
granted as of the date hereof).  As of the date hereof there are outstanding
warrants to purchase 38,042,648 shares of Common Stock, outstanding warrants to
purchase 344,993 shares of Series B Convertible Preferred Stock and outstanding
convertible notes convertible into 45,433,348 shares of Common Stock. As of the
date hereof, 5,473,143 shares of Common Stock are issuable to prior purchasers
of the Company’s securities as penalty shares. All of the outstanding shares of
capital stock of the Company have been duly and validly authorized and issued,
are fully paid and non-assessable and are subject to no preemptive rights (and
were not issued in violation of any preemptive rights). The Company does not
have outstanding any securities or other obligations providing the holder the
right to acquire Common Stock or other equity security except as specified in
this subsection 2(c), and the Company has not made any other commitment to
authorize, issue or sell any Common Stock or other equity security.

(d)

Issuance of Shares. The Shares, when issued, sold and delivered in accordance
with the terms of this Agreement will be duly authorized, validly issued, fully
paid and non-assessable, and free from all taxes, liens, claims and encumbrances
with respect to the issue thereof and shall not be subject to preemptive rights
or other similar rights of shareholders of the Company and will not impose
personal liability upon the holder thereof. Upon the filing and effectiveness of
the Amendment (as hereinafter defined) in accordance with Section 4(a), the
shares of common stock issuable upon conversion of the Series C Stock (the
“Conversion Shares”), when issued in accordance with the conversion provisions
applicable to the Series C Stock as set forth in the Certificate of
Designations, will be duly authorized, validly issued, fully paid and
non-assessable. 

3 

 



(e)

No Conflicts. The execution, delivery and performance of this Agreement, by the
Company and the consummation by the Company of the transactions contemplated
hereby and thereby including, without limitation, the issuance of the Shares
will not (i) subject to the provisions of Section 4(a), conflict with or result
in a violation of any provision of the Company’s Articles of Incorporation or
By-laws, or (ii) violate or conflict with, or result in a breach of any
provision of, or constitute a default (or an event which with notice or lapse of
time or both could become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, or result in the
creation of any lien, security interest, charge or encumbrance upon any of the
properties or assets of the Company or any of its subsidiaries under, any
agreement, indenture, patent, patent license or instrument to which the Company
or any of its subsidiaries is a party, or (iii) result in a violation of any
law, rule, regulation, order, judgment or decree (including federal and state
securities laws and regulations and regulations of any self-regulatory
organizations to which the Company or its securities are subject) applicable to
the Company or any of its subsidiaries or by which any property or asset of the
Company or any of its subsidiaries is bound or affected, except, with respect to
clauses (ii) and (iii), for such conflicts, defaults, terminations, amendments,
accelerations, cancellations and violations as would not, individually or in the
aggregate, have a material adverse effect on the Company or its business. No
notice to, filing with, exemption or review by, or authorization, consent or
approval of, any governmental body or agency is required to be made or obtained
by the Company in connection with the performance by the Company of its
obligations under this Agreement, except for notice filings under applicable
securities laws.

3.

Representations and Warranties of Bensen. Bensen represents and warrants to the
Company, as of the date hereof, as follows:

(a)

Requisite Power and Authority. All action on the part of Bensen necessary for
the authorization of this Agreement and the performance of all obligations of
Bensen hereunder has been taken. This Agreement constitutes the valid and
binding obligation of Bensen enforceable in accordance with its terms, except as
limited by (i) applicable bankruptcy, insolvency, reorganization, moratorium or
other laws of general application affecting enforcement of creditors’ rights,
and (ii) general principles of equity that restrict the availability of
equitable remedies.

(b)

Investment Representations. Bensen understands that the Shares issued to Bensen
hereunder and the Conversion Shares have not been registered under the
Securities Act of 1933, as amended (the “Securities Act”). Bensen also
understands that the Shares are being offered and sold pursuant to an exemption
from registration contained in the Securities Act based in part upon Bensen’s
representations contained in this Agreement.

(c)

Experience; Risk. Bensen has such knowledge and experience in financial and
business matters that Bensen is capable of evaluating the merits and risks of
the purchase of the Shares and the Conversion Shares and of protecting Bensen’s
interests in connection therewith. Bensen is able to fend for himself in the
transactions contemplated by this Agreement and has the ability to bear the
economic risk of the investment, including complete loss of the investment.

(d)

Investment. Bensen is acquiring the Shares and the Conversion Shares for
investment for his own account, not as a nominee or agent, and not with a view
to, or for resale in connection with, any distribution thereof, and Bensen has
no present intention of selling, granting any participation in, or otherwise
distributing the same. Bensen understands that the Shares and the Conversion
Shares have not been registered under the Securities Act and applicable state
securities laws (collectively, the “Acts”) by reason of a specific exemption
from the registration provisions of the Acts which depends upon, among other
things, the bona fide nature of the investment intent and the accuracy of
Bensen’s representations as expressed herein. 

4 

 



(e)

Information. Bensen has been furnished with all information which he deems
necessary to evaluate the merits and risks of purchasing the Shares and has had
the opportunity to ask questions concerning the Shares and the Company and all
questions posed have been answered to his satisfaction. Bensen has been given
the opportunity to obtain any additional information he deems necessary to
verify the accuracy of any information obtained concerning the Shares and the
Company. Neither such inquiries nor any other investigation conducted by or on
behalf of Bensen or its representatives or counsel shall modify, amend or affect
Bensen’s right to rely on the truth, accuracy and completeness of the Company’s
representations and warranties contained in this Agreement. Bensen understands
that an investment in the Shares involves significant risks.

(f)

Restricted Securities. Bensen understands that the Shares and the Conversion
Shares will be “restricted securities” under applicable securities laws inasmuch
as they are being acquired from the Company in a transaction not involving a
public offering and that under such laws and applicable regulations the Shares
and the Conversion Shares may be resold without registration under the Acts only
in certain limited circumstances. Bensen acknowledges that the Shares and the
Conversion Shares must be held indefinitely unless subsequently registered under
the Acts or an exemption from such registration is available.

(g)

Accredited Investor. Bensen is an “accredited investor” within the meaning of
Rule 501 promulgated under the Securities Act. Bensen has considered the federal
and state income tax implications of an investment in the Shares and has
consulted with his own advisors with respect thereto.

(h)

Residence. The place where Bensen’s investment decision was made is located at
the address of Bensen set forth on the signature page hereto.

(i)

Legends. Bensen understands and agrees that the certificates representing the
Shares will bear a legend as set forth on Exhibit A. In addition, any
certificate or other instrument representing the Shares and the Conversion
Shares will bear any other legend that may be required by applicable law, by the
Company’s Articles of Incorporation or Bylaws, or by any agreement between the
Company and Bensen.

(j)

Ownership. Bensen has not assigned, pledged, sold, transferred, granted any lien
or security interest in, or otherwise conveyed his right to receive the Loan
Amount, or any portion of or any interest therein, except pursuant to this
Agreement.

4.

Covenants.

(a)

Amendment of Articles; Reservation of Shares. Bensen and the Company acknowledge
and agree that the Company does not have a sufficient number of authorized and
unissued shares of Common Stock to reserve for issuance upon conversion of the
Shares. The Company agrees to use reasonable commercial efforts to cause an
amendment to its Articles of Incorporation to be filed and effective at the
earliest practicable date, but in no event later than June 30, 2016, increasing
its authorized shares of Common Stock to be at least 600,000,000 shares (the
“Amendment”). Promptly following the filing and effectiveness of the Amendment,
the Company shall take any and all action as is necessary or desirable to duly
and validly reserve the Conversion Shares for issuance upon conversion of the
Shares. 

5 

 



(b)

Registration. As soon as practicable following the filing and effectiveness of
the Amendment, the Company shall prepare and file a Registration Statement on
Form S-1 with the Securities and Exchange Commission (the “Registration
Statement”) to register the Conversion Shares for resale by Bensen. The Company
shall use commercially reasonable efforts to cause such Registration Statement
to be declared effective under the Securities Act as soon as possible, and shall
use commercially reasonable efforts to keep the Registration Statement
continuously effective until such time that all Conversion Shares may be resold
pursuant to Rule 144 under the Securities Act, without volume limitations.

5.

Miscellaneous.

(a)

Governing Law; Arbitration. This Agreement shall be governed, construed and
interpreted in accordance with the laws of the Commonwealth of Pennsylvania
without giving effect to principles of conflicts of law and choice of law that
would cause the laws of any other jurisdiction to apply. Any dispute or claim
arising to or in any way related to this Agreement or the rights and obligations
of each of the parties hereto shall be settled by binding arbitration in
Pittsburgh, Pennsylvania. All arbitration shall be conducted in accordance with
the rules and regulations of the American Arbitration Association (“AAA”). AAA
shall designate an arbitrator from an approved list of arbitrators following
both parties’ review and deletion of those arbitrators on the approved list
having a conflict of interest with either party. The Company agrees that a final
non-appealable judgment in any such suit or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on such judgment or in any other
lawful manner.

(b)

Indemnification. In consideration of Bensen’s execution and delivery of this
Agreement and purchase of the Shares hereunder, and in addition to all of the
Company’s other obligations under this Agreement, the Company shall defend,
protect, indemnify and hold harmless Bensen from and against any and all
actions, causes of action, suits, claims, losses, costs, penalties, fees,
liabilities and damages, and expenses in connection therewith (irrespective of
whether Bensen is a party to the action for which indemnification hereunder is
sought), and including reasonable attorneys’ fees and disbursements (the
“Indemnified Liabilities”), incurred by Bensen as a result of, or arising out
of, or relating to (a) any material misrepresentation by Company or any material
breach of any covenant, agreement, obligation, representation or warranty by the
Company contained in this Agreement, or (b) after any applicable notice and/or
cure periods, any breach or default in performance by the Company of any
covenant or undertaking to be performed by the Company hereunder. To the extent
that the foregoing undertaking by the Company may be unenforceable for any
reason, the Company shall make the maximum contribution to the payment and
satisfaction of each of the Indemnified Liabilities, which is permissible under
applicable law.

(c)

Successors and Assigns. This Agreement may not be assigned, conveyed or
transferred by either party without the prior written consent of the other
party. Subject to the foregoing, the rights and obligations of the Company and
Bensen under this Agreement shall be binding upon and benefit their respective
permitted successors, assigns, heirs, administrators and transferees. The terms
and provisions of this Agreement are for the sole benefit of the parties hereto
and thereto and their respective permitted successors and assigns, and are not
intended to confer any third-party benefit on any other person. 

6 

 



(d)

Entire Agreement. This Agreement and the exhibits and schedules hereto
constitute the full and entire understanding and agreement between the parties
with regard to the subjects hereof and no party shall be liable or bound to any
other in any manner by any representations, warranties, covenants and agreements
except as specifically set forth herein and therein. Any previous agreement
among the parties relative to the specific subject matter hereof is superseded
by this Agreement.

(e)

Severability. In case any provision of the Agreement shall be invalid, illegal
or unenforceable, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

(f)

Amendment or Waiver. This Agreement may be amended, and any term or provision of
this Agreement may be waived, (either generally or in a particular instance and
either retroactively or prospectively) upon the written consent of the Company
and Bensen.

(g)

Notices. All notices required or permitted hereunder shall be in writing and
shall be deemed effectively given: (i) upon personal delivery to the party to be
notified, including, with respect to Bensen, upon delivery by electronic mail to
Bensen’s e-mail address; (ii) when sent by confirmed facsimile if sent during
normal business hours of the recipient, if not, then on the next business day;
(iii) five days after having been sent by registered or certified mail, return
receipt requested, postage prepaid; or (iv) the next business day after deposit
with a nationally recognized overnight courier, specifying next day delivery,
with written verification of receipt. All communications shall be sent to the
Company and to Bensen at the address or facsimile number set forth on such
party’s signature page hereof or at such other address as the Company or Bensen
may designate by 10 days’ advance written notice to the other parties hereto.

(h)

Expenses. Each party shall pay all costs and expenses that it incurs with
respect to the negotiation, execution, delivery and performance of this
Agreement.

(i)

Titles and Subtitles. The titles of the sections and subsections of the
Agreement are for convenience of reference only and are not to be considered in
construing this Agreement.

(j)

Counterparts. This Agreement may be executed in any number of counterparts, each
of which shall be an original, but all of which together shall constitute one
instrument.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

7 

 

 

IN WITNESS WHEREOF the parties hereto have executed this Conversion Agreement as
of the date set forth in the first paragraph hereof.

  COMPANY       GEOSPATIAL CORPORATION               By: /s/ Mark A. Smith    
Mark A. Smith     Chief Executive Officer         Address:   229 Howes Run Road
  Sarver, PA 16055   mark.smith@geospatialcorp.com           BENSEN:   /s/
Matthew F. Bensen   Matthew F. Bensen              Address:   20961 Nightshade
Place   Ashburn, VA  20147   mattbensen@aol.com

 

8 

 

 

EXHIBIT A

LEGEND

NEITHER THE SHARES OF SERIES C PREFERRED STOCK REPRESENTED BY THIS CERTIFICATE
NOR ANY SECURITIES ISSUABLE UPON CONVERSION THEREOF HAVE BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS. NEITHER
THE SHARES OF SERIES C PREFERRED STOCK REPRESENTED BY THIS CERTIFICATE NOR ANY
SECURITIES ISSUABLE UPON CONVERSION THEREOF MAY BE TRANSFERRED EXCEPT (A)
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF
1933, AS AMENDED, AND APPLICABLE STATE SECURITIES LAWS, OR (B) IN A TRANSACTION
WHICH IS EXEMPT FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
AND APPLICABLE STATE SECURITIES LAWS.

 

9 

 

 

EXHIBIT B

CERTIFICATE OF DESIGNATIONS

 

10 

 

 

 

Certificate of the Designations, Powers,
Preferences and Rights
of the
Series C Convertible Preferred Stock

of
Geospatial Corporation

Pursuant to Section 78.1955 of the
Nevada Revised Statutes

Geospatial Corporation, a corporation organized and existing under the laws of
the State of Nevada (the “Company”), by its Chief Executive Officer.

DOES HEREBY CERTIFY:

FIRST: That, pursuant to authority expressly vested in the Board of Directors of
said Company by the provisions of its Articles of Incorporation, said Board of
Directors duly adopted the following resolutions providing for the designation
of 10,000,000 shares of Series C Convertible Preferred Stock, $0.001 par value.

RESOLVED, that this Board of Directors, pursuant to authority expressly vested
in it by the provisions of the Articles of Incorporation of the Company, hereby
authorizes the issue from time to time of a series of Preferred Stock of the
Company and hereby fixes the designation, preferences, and the relative,
participating, optional or other rights, and the qualifications, limitations or
restrictions thereof, in addition to those set forth in said Articles of
Incorporation, to be in their entirety as follows:

The rights, preferences, privileges and restrictions granted to and imposed on
the Series C Convertible Preferred Stock are as follows:

1.

Definitions. For purposes of this Article, the following definitions shall
apply:

(a)

“Board” shall mean the Board of Directors of the Company.

(b)

“Company” shall mean Geospatial Corporation, a Nevada corporation.

(c)

“Common Stock” shall mean the Common Stock, par value $0.001 per share, of the
Company.

(d)

“Common Stock Dividend” shall mean a stock dividend declared and paid on the
Common Stock that is payable in shares of Common Stock.

(e)

“National Securities Market” shall mean a national securities exchange, as
defined in the Securities Exchange Act of 1934, as amended, or The Nasdaq Stock
Market. 

11 

 



(f)

“Original Issue Date” shall mean, with respect to any shares of Series C
Preferred Stock, the date on which such share of Series C Preferred Stock was
issued by the Company.

(g)

“Original Issue Price” shall mean $0.20 per share for the Series C Preferred
Stock.

(h)

“Series C Preferred Stock” shall mean the Series C Convertible Preferred Stock,
par value $0.001 per share, of the Company.

(i)

“Subsidiary” shall mean any corporation of which at least fifty percent (50%) of
the outstanding voting stock is at the time owned directly or indirectly by the
Company or by one or more of such subsidiary corporations.

2.

Dividend Rights.

(a)

Participation Rights. If the Board shall declare dividends out of funds legally
available therefor in any calendar year, then such dividends shall be declared
pro rata on the Common Stock, the Series C Preferred Stock and each other class
or series of preferred stock of the Company on a pari passu basis according to
the number of shares of Common Stock held by such holders, where each holder of
shares of Series C Preferred Stock and/or such other class or series of
preferred stock of the Company is to be treated for this purpose as holding the
greatest whole number of shares of Common Stock then issuable upon conversion of
all shares of Series C Preferred Stock and/or such other class or series of
preferred stock of the Company held by such holder.

(b)

Non-Cash Dividends. Whenever a dividend provided for in this Section 2 shall be
payable in property other than cash, the value of such dividend shall be deemed
to be the fair market value of such property as determined in good faith by the
Board.

(c)

Payment on Conversion. If the Company shall have declared but unpaid dividends
with respect to the Series C Preferred Stock upon its conversion, the Company
shall, subject to the legal availability of funds and assets therefor, pay in
cash to the holder of the shares of Series C Preferred Stock being converted the
full amount of any dividends declared but unpaid on such shares. To the extent
that funds are not legally available for the payment of such dividends, such
dividends will be paid in shares of fully paid and nonassessable shares of
Common Stock.

3.

Liquidation Rights. In the event of any liquidation, dissolution or winding up
of the Company, whether voluntary or involuntary, the funds and assets of the
Company that may be legally distributed to the Company’s stockholders (the
“Available Funds and Assets”) shall be distributed to stockholders in the
following manner:

(a)

Liquidation Preferences. The holders of each share of Series C Preferred Stock
then outstanding shall be entitled to be paid, out of the Available Funds and
Assets, and prior and in preference to any payment or distribution (or any
setting apart of any payment or distribution) of any Available Funds and Assets
on any shares of Common Stock, or on any shares of any other series or class of
preferred stock hereafter created with a liquidation preference senior to the
Common Stock, an amount per share equal to 1.0 times the Original Issue Price
(as adjusted for stock splits, stock dividends, and the like) for the Series C
Preferred Stock, plus all declared but unpaid dividends thereon. 

12 

 



(b)

Participation Rights. If there are any Available Funds and Assets remaining
after the payment or distribution (or the setting aside for payment or
distribution) to the holders of the Series C Preferred Stock of their full
preferential amounts described above in this Section 3, then all such remaining
Available Funds and Assets shall be distributed among the holders of the then
outstanding Common Stock and the Series C Preferred Stock pro rata according to
the number of shares of Common Stock held by such holders (where, for this
purpose, holders of shares of Series C Preferred Stock will be deemed to hold
(in lieu of their Series C Preferred Stock) the greatest whole number of shares
of Common Stock then issuable upon conversion in full of such shares of Series C
Preferred Stock pursuant to Section 5), subject to the rights of any other
holders of preferred stock to share in any distribution of the remaining
Available Funds and Assets available for distribution.

(c)

Merger or Sale of Assets. A (i) consolidation or merger of the Company with or
into any other corporation or corporations in which the holders of the Company’s
outstanding shares immediately before such consolidation or merger do not,
immediately after such consolidation or merger, retain stock representing a
majority of the voting power of the surviving corporation of such consolidation
or merger or (ii) a sale of all or substantially all of the assets of the
Company, shall each be deemed to be a liquidation, dissolution or winding up of
the Company as those terms are used in this Section 3.

(d)

Non-Cash Consideration. If any assets of the Company distributed to stockholders
in connection with any liquidation, dissolution, or winding up of the Company
are other than cash, then the value of such assets shall be their fair market
value as determined by the Board, except that any securities to be distributed
to stockholders in a liquidation, dissolution, or winding up of the Company
shall be valued as follows:

(i)

if the securities are then traded on a national securities exchange or the
Nasdaq Stock Market (or a similar national quotation system), then the value
shall be deemed to be the average of the closing prices of the securities on
such exchange or system over the 30-day period ending three (3) days prior to
the distribution; and

(ii)

if actively traded over-the-counter, then the value shall be deemed to be the
average of the closing bid prices over the 30-day period ending three (3) days
prior to the closing of such merger, consolidation or sale; and

(iii)

if there is no active public market, then the value shall be the fair market
value thereof, as determined in good faith by the Board.

4.

Voting Rights.

(a)

Preferred Stock. Each holder of shares of Series C Preferred Stock shall be
entitled to the number of votes equal to five times (5x) the number of whole
shares of Common Stock into which such shares of Series C Preferred Stock could
be converted pursuant to the provisions of Section 5 below at the record date
for the determination of the stockholders entitled to vote on such matters or,
if no such record date is established, the date such vote is taken or any
written consent of stockholders is solicited. 

13 

 



(b)

General. Each holder of Series C Preferred Stock shall have full voting rights
and powers equal to the voting rights and powers of the holders of Common Stock,
and shall be entitled to notice of any stockholders’ meeting in accordance with
the Bylaws of the Company (as in effect at the time in question) and applicable
law, and shall be entitled to vote, together with the holders of Common Stock,
with respect to any question upon which holders of Common Stock have the right
to vote, except as may be otherwise provided by applicable law. Except as
otherwise expressly provided herein or as required by law, the holders of Series
C Preferred Stock and the holders of Common Stock shall vote together and not as
separate classes.

5.

Conversion Rights. The outstanding shares of Series C Preferred Stock shall be
convertible into Common Stock as follows:

(a)

Optional Conversion.

(1)

At the option of the holder thereof, each share of Series C Preferred Stock
shall be convertible, at any time or from time to time after such time as an
amendment to the Articles of Incorporation of the Company is filed and effective
increasing the Company’s authorized shares of Common Stock to at least
600,000,000 shares (the “Filing Date”) and prior to the close of business on the
business day before any date fixed for conversion of such share, into fully paid
and nonassessable shares of Common Stock, as provided herein.

(2)

Each holder of Series C Preferred Stock who elects to convert the same into
shares of Common Stock shall surrender the certificate or certificates therefor,
duly endorsed, at the office of the Company or any transfer agent for the Series
C Preferred Stock or Common Stock, and shall give written notice to the Company
at such office that such holder elects to convert the same and shall state
therein the number of shares of Series C Preferred Stock being converted.
Thereupon the Company shall promptly issue and deliver at such office to such
holder a certificate or certificates for the number of shares of Common Stock to
which such holder is entitled upon such conversion. Such conversion shall be
deemed to have been made immediately prior to the close of business on the date
of such surrender of the certificate or certificates representing the shares of
Series C Preferred Stock to be converted, and the person entitled to receive the
shares of Common Stock issuable upon such conversion shall be treated for all
purposes as the record holder of such shares of Common Stock on such date.

(b)

Automatic Conversion.

(1)

After the Filing Date, each of Series C Preferred Stock shall automatically be
converted into fully paid and nonassessable shares of Common Stock, upon the
earliest to occur of: (i) immediately prior to the closing of a public or
private offer and sale of Common Stock for the account of the Company in which
the aggregate offering price (before deduction of underwriters’ discounts and
commissions, if any) equals or exceeds $5,000,000 and the offering price per
share of which equals or exceeds five (5) times the Original Issue Price of the
Series C Preferred Stock per share (before deduction of underwriters’ discounts
and commissions, if any (such price per share of Common Stock to be
appropriately adjusted to reflect Common Stock Events (as defined in Section
5(e)); and (ii) the Company’s receipt of the written consent of the holders of
not less than a majority of the then outstanding shares of Series C Preferred
Stock to the conversion of all then outstanding Series C Preferred Stock under
this Section 5. 

14 

 



(2)

Upon the occurrence of any event specified in Section 5(b)(1) above, the
outstanding shares of Series C Preferred Stock shall be converted into Common
Stock automatically without the need for any further action by the holders of
such shares and whether or not the certificates representing such shares are
surrendered to the Company or its transfer agent; provided, however, that the
Company shall not be obligated to issue certificates evidencing the shares of
Common Stock issuable upon such conversion unless the certificates evidencing
such shares of Series C Preferred Stock are either delivered to the Company or
its transfer agent as provided below, or the holder notifies the Company or its
transfer agent that such certificates have been lost, stolen or destroyed and
executes an agreement reasonably satisfactory to the Company to indemnify the
Company from any loss incurred by it in connection with such certificates. Upon
the occurrence of such automatic conversion of the Series C Preferred Stock, the
holders of Series C Preferred Stock shall surrender the certificates
representing such shares at the office of the Company or any transfer agent for
the Series C Preferred Stock or Common Stock. Thereupon, there shall be issued
and delivered to such holder promptly at such office and in its name as shown on
such surrendered certificate or certificates, a certificate or certificates for
the number of shares of Common Stock into which the shares of Series C Preferred
Stock surrendered were convertible on the date on which such automatic
conversion occurred.

(c)

Conversion Price. Each share of Series C Preferred Stock shall be convertible in
accordance with Section 5(a) or Section 5(b) above into the number of shares of
Common Stock which results from dividing the Original Issue Price by the
conversion price for Series C Preferred Stock that is in effect at the time of
conversion (the “Conversion Price”). The initial Conversion Price for the Series
C Preferred Stock shall be the Original Issue Price for the Series C Preferred
Stock divided by twenty (20). The Conversion Price of each series of Series C
Preferred Stock shall be subject to adjustment from time to time as provided
below.

(d)

Adjustment Upon Common Stock Event. Upon the happening of a Common Stock Event
(as hereinafter defined), the Conversion Price of the Series C Preferred Stock
shall, simultaneously with the happening of such Common Stock Event, be adjusted
by multiplying the Conversion Price of the Series C Preferred Stock in effect
immediately prior to such Common Stock Event by a fraction, (i) the numerator of
which shall be the number of shares of Common Stock issued and outstanding
immediately prior to such Common Stock Event, and (ii) the denominator of which
shall be the number of shares of Common Stock issued and outstanding immediately
after such Common Stock Event, and the product so obtained shall thereafter be
the Conversion Price for the Series C Preferred Stock. The Conversion Price for
the Series C Preferred Stock shall be readjusted in the same manner upon the
happening of each subsequent Common Stock Event. As used herein, the term
“Common Stock Event” shall mean (i) the issue by the Company of additional
shares of Common Stock as a dividend or other distribution on outstanding Common
Stock, (ii) a subdivision of the outstanding shares of Common Stock into a
greater number of shares of Common Stock, or (iii) a combination of the
outstanding shares of Common Stock into a smaller number of shares of Common
Stock.

(e)

Adjustments for Other Dividends and Distributions. If at any time or from time
to time after the Original Issue Date the Company pays a dividend or makes
another distribution to the holders of the Common Stock payable in securities of
the Company other than shares of Common Stock, then in each such event provision
shall be made so that the holders of the Series C Preferred Stock shall receive
upon conversion thereof, in addition to the number of shares of Common Stock
receivable upon conversion thereof, the amount of securities of the Company
which they would have received had their Series C Preferred Stock been converted
into Common Stock on the date of such event (or such record date, as applicable)
and had they thereafter, during the period from the date of such event (or such
record date, as applicable) to and including the conversion date, retained such
securities receivable by them as aforesaid during such period, subject to all
other adjustments called for during such period under this Section 5 with
respect to the rights of the holders of the Series C Preferred Stock or with
respect to such other securities by their terms. 

15 

 



(f)

Adjustment for Reclassification, Exchange and Substitution. If at any time or
from time to time after the Original Issue Date, the Common Stock issuable upon
the conversion of the Series C Preferred Stock is changed into the same or a
different number of shares of any class or classes of stock, whether by
recapitalization, reclassification or otherwise (other than by a Common Stock
Event or a stock dividend, reorganization, merger, consolidation or sale of
assets provided for elsewhere in this Section 5), then in any such event each
holder of Series C Preferred Stock shall have the right thereafter to convert
such stock into the kind and amount of stock and other securities and property
receivable upon such recapitalization, reclassification or other change by
holders of the number of shares of Common Stock into which such shares of Series
C Preferred Stock could have been converted immediately prior to such
recapitalization, reclassification or change, all subject to further adjustment
as provided herein or with respect to such other securities or property by the
terms thereof.

(g)

Certificate of Adjustment. In each case of an adjustment or readjustment of the
Conversion Price for the Series B Preferred Stock, the Company, at its expense,
shall cause its Chief Financial Officer to compute such adjustment or
readjustment in accordance with the provisions hereof and prepare a certificate
showing such adjustment or readjustment, and shall mail such certificate, by
first class mail, postage prepaid, to each registered holder of the Series C
Preferred Stock at the holder’s address as shown in the Company’s books.

(h)

Fractional Shares. No fractional shares of Common Stock shall be issued upon any
conversion of Series C Preferred Stock. In lieu of any fractional share to which
the holder would otherwise be entitled, the Company shall pay the holder cash
equal to the product of such fraction multiplied by the Common Stock’s fair
market value as determined in good faith by the Board as of the date of
conversion.

(i)

Reservation of Stock Issuable Upon Conversion. The Company shall at all times
reserve and keep available out of its authorized but unissued shares of Common
Stock, solely for the purpose of effecting the conversion of the shares of the
Series C Preferred Stock, such number of its shares of Common Stock as shall
from time to time be sufficient to effect the conversion of all outstanding
shares of the Series C Preferred Stock; and if at any time the number of
authorized but unissued shares of Common Stock shall not be sufficient to effect
the conversion of all then outstanding shares of the Series C Preferred Stock,
the Company will take such corporate action as may, in the opinion of its
counsel, be necessary to increase its authorized but unissued shares of Common
Stock to such number of shares as shall be sufficient for such purpose.

(j)

Notices. Any notice required by the provisions of this Section 5 to be given to
the holders of shares of the Series C Preferred Stock shall be deemed given upon
the earlier of actual receipt or deposit in the United States mail, by certified
or registered mail, return receipt requested, postage prepaid, addressed to each
holder of record at the address of such holder appearing on the books of the
Company.



(k)

No Impairment. The Company shall not avoid or seek to avoid the observance or
performance of any of the terms to be observed or performed hereunder by the
Company, but shall at all times in good faith assist in carrying out all such
action as may be reasonably necessary or appropriate in order to protect the
conversion rights of the holders of the Series B Preferred Stock against
impairment. 

16 

 



6.

Amendments. No provision of this Certificate of Designation may be amended,
modified or waived without the written consent or affirmative vote of the
holders of at least ninety-five percent (95%) of the then outstanding shares of
Series C Preferred Stock, voting as a separate class.

SECOND: That such determination of the designation, preferences and the
relative, participating, optional or other rights, and the qualifications,
limitations or restrictions thereof, relating to the Series C Preferred Stock,
was duly made by the Board of Directors pursuant to the provisions of the
Articles of Incorporation of the Corporation, and in accordance with the
provisions of Section 78.1955 of the Nevada Revised Statutes, as amended.

 

[SIGNATURE PAGE FOLLOWS]

 

17 

 

 

IN WITNESS WHEREOF, Geospatial Corporation has caused this Certificate of
Designation to be executed this 16th day of March, 2016.

  GEOSPATIAL CORPORATION           By: /s/ Mark A. Smith     Mark A. Smith    
Chief Executive Officer

 



 

 